 303312 NLRB No. 66CARPENTERS (ERNEST ALESSIO CONSTRUCTION)10310 NLRB 1023.Northeast Ohio District Council of the UnitedBrotherhood of Carpenters and Joiners of
America, AFL±CIO and Ernest Alessio Con-struction Company, Inc. Case 8±CB±5733September 22, 1993ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn April 6, 1993, the National Labor RelationsBoard issued its Decision and Order in this case.1TheRespondent has filed a motion for reconsideration, for
consolidation, and for consolidated oral argument. The
Board has considered the Respondent's motion, and
the General Counsel's opposition. The Respondent re-
quests that the Board recall its decision, consolidate it
with Painters District Council 51 (Manganaro Corp.),5±CC±1036 et al., and reconsider its decision after oral
argument in Manganaro on both cases jointly. Re-spondent urges that the Board's decision dealt withissues of national importance on a scant record. The
Board finds the record was sufficient and sees no need
to consolidate this case with Manganaro. Therefore,the Board has decided to deny the motion as lacking
in merit, and because it raises no issues not previously
considered.MEMBERDEVANEY, dissenting in part.Contrary to my colleagues, I would grant the Re-spondent's motion for reconsideration of the Board's
Decision and Order in this case based on my dissent
therein from the majority's finding that the Respondent
violated the Act. Because I have already found that the
record in Alessio is sufficient to establish that the com-plaint should be dismissed, I would, however, deny as
unnecessary the Respondent's request that this case be
consolidated with Painters District Council 51(Manganaro Corp.), Case 5±CC±1036 et al., and Iwould also deny as unnecessary the request that con-
solidated oral argument be held.